department of the treasury internal_revenue_service washington d c date uil cc intl br02 cor-126804-01 number info release date dear this letter is in response to your correspondence received by our office on date requesting an informational letter clarifying whether your client is required to file forms and td f form td f is not within the jurisdiction of the internal_revenue_service but within the jurisdiction of the financial_crimes_enforcement_network division of the department of the treasury with respect to form_5471 your request does not include the necessary information or user_fee required to issue a ruling however after a review of your letter we are providing the following general information form_5471 information_return of u s persons with respect to certain foreign_corporations is required to be filed by certain united_states persons who are officers directors or shareholders in certain foreign_corporations form_5471 instructions for these purposes the term united_states_person includes a citizen or resident_of_the_united_states form_5471 instructions sec_7701 of the code defines resident and nonresident_alien for purposes of title_26 other than subtitle b the statutory authority for the filing of the form_5471 is sec_6035 and sec_6038 which are under subtitle f chapter 61a part iiia see also sec_951 and sec_957 under subtitle a chapter 1n part iiif which defines a united_states_shareholder of a cfc to include a u s citizen or resident sec_7701 provides that an alien individual shall be treated as a resident_of_the_united_states with respect to any calendar_year if such individual meets the substantial_presence_test of sec_7701 from your submission your client having met the substantial_presence_test for and will be considered a resident_of_the_united_states and a u s shareholder of a cfc for purposes of form_5471 your client is required to file form_5471 for the years in question because your client is a united_states_resident who owns percent of a foreign_corporation and thus is a u s shareholder of a cfc moreover your client is a category four and category five filer for form_5471 purposes and fails to qualify for any of the several filing exceptions listed in the instructions to the form further there are no exceptions statutory or otherwise that would eliminate the annual filing requirement for a u s shareholder of a cfc based upon the character or the amount of the cfc’s income should your client continue to meet the substantial_presence_test for or any other future tax_year your client will continue to be considered a resident_of_the_united_states and will be required to file the annual informational form in question this is a general information_letter and not a ruling or determination if you desire further guidance from the internal_revenue_service with respect to the filing of form_5471 in the form of a letter_ruling you will need to comply with the requirements set forth in revproc_2001_1 2001_1_irb_1 date generally your ruling_request must include the following a complete statement of facts and other information a statement of supporting authorities a statement about whether the issue is under audit a statement identifying information to be deleted from a copy of the letter_ruling for public inspection penalties of perjury statement user_fee see sec_15 and appendix a of revproc_2001_1 for the fee schedule as previously stated the department of treasury has jurisdiction over the filing of form td f any questions regarding the filing of td f should be directed to the financial_crimes_enforcement_network office of regulatory compliance attn franklin court building chain bridge road suite vienna va if you have any further questions please contact jonathan a sambur at sincerely phyllis e marcus branch chief branch office of the associate chief_counsel international
